Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 08/29/22. Claims 11-13 are pending in this application. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Cited art do not disclose: A method of processing a plurality of stacks, in a processing system comprising first gas source, a first gas manifold connected to the first gas source, a second gas manifold connected to the first gas source, a first processing station with a first gas outlet, wherein the first gas outlet is connected to the first gas manifold, a second processing station with a second gas outlet, wherein the second gas outlet is connected to the second gas manifold, a first variable conductance valve between the first gas source and the first gas outlet along the first gas manifold, a second variable conductance valve between the first gas source and the second gas outlet along the second gas manifold, a first mixing manifold between the first variable conductance valve and the first gas outlet, along the first gas manifold, a second mixing manifold between the second variable conductance valve and the second gas outlet, along the second gas manifold, a second gas source, a third gas manifold connected between the second gas source and the first mixing manifold, a fourth gas manifold connected between the second gas source and the second mixing manifold, a third variable conductance valve connected between second gas source and the first mixing manifold along the third gas manifold, a fourth variable conductance valve connected between the second gas source and the second mixing manifold along the fourth gas manifold, a fifth variable conductance valve between the first mixing manifold and the first gas outlet, and a sixth variable conductance valve between the second mixing manifold and the second gas outlet, the method comprising adjusting the first variable conductance valve, the second variable conductance valve, the third variable conductance valve, the fourth variable conductance valve, the fifth variable conductance valve, and the sixth variable conductance valve to provide improved uniformity between the first processing station and the second processing station, as recite din claim 11. Claims 12 and 13 depend from claim 11 and are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Kawakami (US 20180277402 A1)discloses A plasma processing apparatus, comprising: a processing chamber that is disposed in a vacuum vessel; a gas supply unit that supplies a predetermined amount of processing gas into the processing chamber; and a sample table that is disposed in the processing chamber and in which a processing target wafer is placed on an upper surface thereof, wherein the wafer is processed in a procedure which includes a plurality of processing steps to generate plasma in the processing chamber using the processing gas supplied in different conditions, wherein the procedure includes a transition step in which a rare gas is supplied into the processing chamber between two former and later processing steps, and wherein the transition step includes a first transition step in which the rare gas is supplied by being adjusted such that a pressure of the rare gas comes to be equal to a condition of the processing gas used in the former processing step, and a second transition step in which the rare gas is supplied by being adjusted after the first transition step such that a pressure and a flow rate of the rare gas come to be equal to a condition of the processing gas used in the later processing step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813